Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered as follows:
Applicant’s arguments and amendments with respect to the previous rejections under 35 U.S.C. § 112(b) are found persuasive, and those previous rejections have been withdrawn. 
	Applicant’s arguments with respect to rejections under 35 U.S.C. § 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically Pun et al (US 20110187584 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	Claims 1 and 5-10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	Claim 1 recites that the processing time is proportional to covariance/feature amount. The claim is indefinite as it is unclear as to which “processing time” is proportional to covariance. The claim reference 3 versions of processing time (i) the predicted processing time, (ii) a processing time in a past cycle, and (iii) a processing time in the current cycle. 
	Furthermore, the claim is unclear as to how these different processing times are related, as “processing time” is only recited as being predicted based on past and current processing times. However, as these are “processing time(s)” they are likewise recited being based on a relative “past and current processing times.” This would require an infinite regression of necessary past processing times, and thus the claim is unclear.
	Examiner recommends distinguishing between the predicted processing time and the other processing times (if supported by the Specification and consistent with the intended scope of invention). 
	Claims 5-10 are likewise rejected for the same reasons as Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 20140189416 A1) in view of Pun et al (US 20110187584 A1). 

Claim 1	Tajima teaches an information processing device comprising:
a memory having program instructions stored therein; (FIG. 35, ¶0202, memory 3302) and a processor  (FIG. 35, ¶0202, CPU 3301) a configured to execute the instructions to implement:
a calculation unit (FIG. 2, Predictive Sequential Calculation Device) that calculates a feature amount between two or more sets of random variates in analysis data including the multiple pieces of attribute information; (FIG. 14, Step S201, ¶0106, calculating the number of input streams) and
a prediction unit (FIG. 2, Predictive Sequential Calculation Device) that predicts, from the feature amount, processing time (FIG. 14, Step 202, ¶0107, predicting the processing time using the number of items of data calculated in the previous step) when an analysis task for the analysis data is performed by using a predetermined resource, (Examiner notes that “when an analysis task… is performed…” places a contingent limitation upon the prediction unit, and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur,” See MPEP § 2111.04 Accordingly, scope of the claim only requires teaching the underlying structure for performing the function should the condition occur, but does not require teaching the underlying condition and its casual impact)
wherein the analysis data is updated (¶0087, wherein a parameter may be updated as necessary) and a plurality of different analysis tasks are sequentially performed on a predetermined cycle basis, (FIGs. 6-8, FIG. 13, S105, ¶0062 and ¶0093, wherein a series of tasks are preformed sequential in a predetermined cycle) 
wherein the prediction unit predicts the processing time of an unperformed analysis task of the plurality of analysis tasks in a current cycle based on the relationship between the feature amount and the processing time in a past cycle (¶0014, wherein a current processing time is based upon iterative processing time calculations) and the processing time of a performed analysis task of the plurality of analysis tasks in the current cycle, (¶0014, wherein a current, i.e. predicted and therefore unperformed, processing time is based upon iterative processing time calculations)
wherein processing time is proportional to the feature value. (¶0107, wherein the processing time predicted is based on a product that uses the feature value as an input)
However, Tajima does not explicitly teach wherein the feature amount is covariance.
From a related technology, Pun teaches a calculation unit that calculates a feature amount between two or more sets of random variates in analysis data including the multiple pieces of attribute information, wherein the feature amount is covariance. (FIG. 5, ¶0029, wherein R(k) is a covariance matrix) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tajima to incorporate covariance equations into their data analysis in order to more effectively analyze analytic data. 

Claim 6	Tajima in view of Pun teaches Claim 1, and further teaches further comprising a control unit that controls an amount of resource used for performing the analysis task based on the predicted processing time. (Tajima, FIG. 2, Executing Unit 213, ¶0096, wherein the executing controls whether the task is to be executed, i.e. controls the resources used for performing tasks based upon the predicted processing time)

Claim 8	Tajima in view of Pun teaches an information processing system comprising: the information processing device according to Claim 6; (See Claim 6) and
a terminal device that obtains the analysis data and performs the analysis task by using the resource. (Tajima, FIG. 2, Predictive Sequential Calculation Device; FIG. 14, Step S201, ¶0106, and Step S202 ¶0107)

Claims 9 and 10 are taught by Tajima in view of Pun as described for Claim 1. 

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 20140189416 A1) in view of Pun et al (US 20110187584 A1) and in further view of Yeganeh et al. (US 10789548 B1).

Claim 5	Tajima in view of Pun teaches Claim 1, but does not explicitly teach wherein the analysis task is machine learning for building a prediction model using the attribute information. 
From a related technology, Yeganeh teaches wherein an analysis task is machine learning for building a prediction model using the attribute information. (FIG. 2, Col. 6, Line 51 – Col 7, Line 67, wherein flow diagram FIG 2 is a task of machine learning for building a prediction model, FIG. 2, step 225, using attribute information)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the machine learning prediction model development taught by Yeganeh within the task evaluation system described in Tajima in order to more efficiently utilize network resource by adopting known and effective technologies such as machine learning. 

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (US 20140189416 A1) in view of Pun et al (US 20110187584 A1) and in further view of Lee et al. (US 8682942 B1)

Claim 7	Tajima in view of Pun teaches Claim 6, but does not explicitly teach wherein the resource is a virtual instance arranged on a network.
From a related technology, Lee teaches wherein a resource is a virtual instance arranged on a network. (Col. 6, Lines 21-44, wherein a resource is a virtual instance on the network) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to virtual instances taught by Lee for task execution described in Tajima in order to more efficiently utilize network resource by adopting known and effective technologies such as virtual instancing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442